 
Exhibit 10.1
 
 
AMENDMENT TO EMPLOYMENT AGREEMENT


 
This Amendment to Employment Agreement (the "Agreement") is entered into as of
the 28th day of August, 2011 as an amendment to the original Employment
Agreement dated December 16, 2010 between Sam J Messina III ("Employee") and
Minerco Resources, Inc., a Nevada Corporation, it’s affiliates, predecessors and
subsidiaries (the "Company”).
 
WHEREAS, Employee and the Company desire to enter into this Amendment Agreement
setting forth the terms and conditions for the employment relationship of
Employee with the Company during the Employment Term (as defined below).  This
agreement shall amend the Employment Agreement dated August 28, 2010 between
Employee and Company.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties to this Amendment Agreement hereby agree to Amend the sections as
follows:
 
2.           Compensation.
 
As compensation and consideration for the Services provided by Employee during
the Term pursuant to this Agreement, the Company agrees to pay to Employee the
compensation set forth below.
 
2.1           Fixed Annual Compensation. The Company shall pay to Employee
salary ("Fixed Annual Compensation") at the rate beginning on August 28, 2011
and continuing for the term of this agreement as follows:
 
2.1.1           150,000.00 per annum at such times and in such amounts as the
Company may designate in accordance with the Company’s usual salary practices,
but in no event less than twice monthly.
 
2.1.2           If annual revenues exceed $10,000,000.00, 300,000.00 per annum
at such times and in such amounts as the Company may designate in accordance
with the Company’s usual salary practices, but in no event less than twice
monthly.
 
2.1.3           If annual revenues exceed $20,000,000.00, 450,000.00 per annum
at such times and in such amounts as the Company may designate in accordance
with the Company’s usual salary practices, but in no event less than twice
monthly.
 
   2.2           Stock. The Company shall grant to Employee Seventy Million
(70,000,000) shares of the Company’s common stock and Five Million (5,000,000)
shares of its Class A Preferred Stock upon the effective date of this
agreement.  The stock shall be fully paid, non-assessable and shall contain
other customary rights and privileges, including piggy back registration rights.
 
2.2.1           If Employee voluntarily terminates his employment with the
Company or if a petition for Chapter 7 Bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 12 months of the date of this
agreement, all shares granted under this section shall be returned to the
Company.
 

Page 1 of 3 Mineco_Messina Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 

 
2.2.2           If Employee voluntarily terminates his employment with the
Company or if a petition for Chapter 7 Bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 24 months of the date of this
agreement, Fifty-Six Million (56,000,000) shares of common stock and Four
Million (4,000,000) shares of Class A Preferred granted under this section shall
be returned to the Company.
 
2.2.3           If Employee voluntarily terminates his employment with the
Company or if a petition for Chapter 7 Bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 36 months of the date of this
agreement, Forty-Two Million (42,000,000) shares of common stock and Three
Million (3,000,000) shares of Class A Preferred granted under this section shall
be returned to the Company.
 
2.2.4           If Employee voluntarily terminates his employment with the
Company or if a petition for Chapter 7 Bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 48 months of the date of this
agreement, Twenty-Eight Million (28,000,000) shares of common stock and Two
Million (2,000,000) shares of Class A Preferred granted under this section shall
be returned to the Company.
 


6.5.           Termination in Case of Death. In case of Employee's death, any
and all unvested stock or options granted to Employee under Section 2.2 of this
Agreement shall vest in favor of Employee's estate as provided for in this
Section(s) 6.51, 6.5.2, 6.5.3, and 6.5.4 herein. Company shall also continue any
health benefits for family for one year.


6.5.1           If the Employee's death occurs within 12 months of the date of
this agreement, Fourteen Million (14,000,000) shares of common stock and One
Million (1,000,000) Shares of Class A Preferred granted under Section 2.2 shall
immediately vest in favor of Employee's estate and Fifty-Six Million
(56,000,000) shares of common stock and Four Million (4,000,000) shares of Class
A Preferred shall be returned to the Company;


6.5.2           If the Employee's death occurs within 24 months of the date of
this agreement, Twenty-Eight Million (28,000,000) shares of common stock and Two
Million (2,000,000) shares of Class A Preferred granted under Section 2.2 shall
immediately vest in favor of Employee's estate and Forty-Two Million
(42,000,000) shares of common stock and Three Million (3,000,000) shares of
Class A Preferred shall be returned to the Company;


6.5.3           If the Employee's death occurs within 36 months of the date of
this agreement, Forty-Two Million (42,000,000) shares of common stock and Three
Million (3,000,000) shares of Class A Preferred granted under Section 2.2 shall
immediately vest in favor of Employee's estate and Twenty-Eight Million
(28,000,000) shares of common stock and Two Million (2,000,000) shares of Class
A Preferred shall be returned to the Company;
 

Page 2 of 3 Mineco_Messina Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 



6.5.4           If the Employee's death occurs within 48 months of the date of
this agreement, Fifty-Six Million (56,000,000) shares of common stock and Four
Million (4,000,000) shares of Class A Preferred granted under Section 2.2 shall
immediately vest in favor of Employee's estate and Fourteen Million (14,000,000)
shares of common stock and One Million (1,000,000) shares of Class A Preferred
shall be returned to the Company;


6.5.5           Any unvested additional shares granted for past performance
under Sections 2.3 and 3.3 shall immediately vest in favor of Employee’s estate.


The Company:
 
Minerco Resources, Inc.
22503 Katy Highway #18
Katy, TX 77450

 
Employee:
 
Sam J Messina III
9268 E. Dreyfus Place
 
 
 
IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first above written.
 
Minerco Resources, Inc., a Nevada Corporation


 

By:  [img001.jpg]     V. Scott Vanis, President, Director        

 
 
Employee
 
 

By: [img002.jpg]     Sam J Messina III, an Individual        

 
     


Page 3 of 3 Mineco_Messina Employment Agreement.doc
